 


115 HJ 22 IH: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of a rule submitted by the Environmental Protection Agency relating to “Oil and Natural Gas Sector: Emission Standards for New, Reconstructed, and Modified Sources”.
U.S. House of Representatives
2017-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA 
115th CONGRESS 
1st Session 
H. J. RES. 22 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2017 
Mr. Perry submitted the following joint resolution; which was referred to the Committee on Energy and Commerce 
 
JOINT RESOLUTION 
Providing for congressional disapproval under chapter 8 of title 5, United States Code, of a rule submitted by the Environmental Protection Agency relating to Oil and Natural Gas Sector: Emission Standards for New, Reconstructed, and Modified Sources. 
 
 
That Congress disapproves the rule submitted by the Environmental Protection Agency relating to Oil and Natural Gas Sector: Emission Standards for New, Reconstructed, and Modified Sources (published at 81 Fed. Reg. 35824 (June 3, 2016)), and such rule shall have no force or effect.  